Title: To Thomas Jefferson from David Humphreys, 14 October 1790
From: Humphreys, David
To: Jefferson, Thomas



Sir
London Octr. 14. 1790.

After a passage of five weeks, the four first of which were very tempestuous, I arrived in the Channel. In order to save time, and slip into London with the less probability of being noticed, I procured a boat from the shore to land me at Dover. From that place I took my passage in the Mail Coach, and arrived here at 6 O’Clock this morning. Having delivered the Dispatches to Mr. Johnson, and seen some other Americans, I thought it expedient to take the first moment to give you, with the notice of my arrival, such detached peices of political information as have been related to me.
The aspect of affairs on the Continent in general, and the complexion of the Negotiations in Spain, about the middle of Summer, induced the British Administration to believe, that, by their menaces and armaments, Peace would be preserved, and the honor of the nation not only saved, but even augmented in the judgment of the world. The Ministry seemed to have an overweening confidence in themselves. At that time Stocks rose rapidly, and nothing could exceed the exultation and pride of the nation. Since then considerable changes have taken place. The Spanish Government has gained time, by artfully protracting the negotiations, to learn where the efficient Power actually resides in France, and how that Power was disposed towards them. It now scarcely admits of a doubt that the national Assembly will yeild its assistance in a defensive War: that is, in case Britain should make the first attack. The Treaty of Peace between Russia and Sweden, of which I send you a Copy and which was effected by the superior address and prowess of the Empress, has changed the face of affairs in the North for the worse, with regard to Britain. The English had counted much in their calculations on the exhausted state of the two Empires, and the powerful combination, which was ready to assail them, while they were involved in the war with the Porte. The Empress of Russia, having warded off a part of the Storm from her Dominions, is enabled to turn it on her part with redoubled fury on the Turks. News has been received within a few days of a capital advantage obtained by her fleet over the enemy in the black Sea. And the Prince Potemkin, at the head of 100,000 men, is irresistible. These circumstances leave the Empress at liberty to afford her naval aid to the Spaniards, with whom it is believed  she is strictly allied. It is also judged not improbable that Sweden and Denmark will do the same. So that of the boasted Allies of Britain, the Dutch is the only one capable of giving them any naval succour. The Dutch are slowly arming, under the influence of the Stadholder, contrary to the wishes of Amsterdam and a considerable Party. Six or eight of their ships have been in the channel but are returned to the Texel. They have twenty in commission. The English have seventy five, of which about forty are well manned. From the amazing quantity of supplies contracted for within a few days, and from all appearances, it is now thought, more than ever, that war is inevitable. On no other ground could the Minister be justified in incurring such an enormous expence. Three Messengers are now in Spain. The last of whom, many imagine, is gone with orders to recal the Minister. The Press still continues hot. I suppose Dr. Cutting, who was employed by some Masters of American vessels to assist them in obtaining the liberation of their men, has given you a Report of the difficulties and wrongs to which the American Seamen have been subjected in many instances.
Affairs in France remain in much the same situation they have been for some time past. The Duke of Orleans, and many of the considerable Refugees have returned home. A counter revolution has been much spoken of, and often predicted in this Country, and by the friends to the Aristocrats. But the affair of Nancy, in which the national Troops behaved with almost unexampled firmness as well as enthusiasm, through the course of a long and sharp action, gives occasion for a very different belief. The temper and feelings of 3 or 4,000,000, Citizens, who have arms in their hands, will not permit them to go back to their former government.
Leopold, who by consent of the Empress concluded a Truce with the Turks, has managed his policy with such dexterity as to have been unanimously elected Emperor, on the fourth of this month. He has gained some decided advantages over the Patriots of the Austrian Netherlands. But, in the mean time, a spirit of revolt, or at least of innovation, seems to have been insinuating itself into his hereditary Dominions. The part he will take in the general combinations is uncertain.
The King of Prussia has indeed a formidable Army on foot, but he can yeild no support to his English Allies, where they will, in case of war, have most occasion for it. He is said to be  more addicted to women and pleasures than formerly. Consequently his reputation, even as a military man, is not so high as it was.
Poland appears to be still torne in peices by intestine factions, that which is now predominant, has thwarted the system of the King in several respects.
Thus are the affairs of nearly all Europe embroiled in an almost inexplicable manner. Nor has it perhaps ever been more difficult to form a true estimate of them. I shall endeavour to apply my undivided attention to the subject: and will hasten my departure for the Continent as much as possible. Previous to which, I will, without failure, write to you again. The vessel which carries this letter is to sail for New York tomorrow. The British Packet which left New York in the beginning of September, arrived four or five days before we did. I came into London entirely unobserved. Nor is there a person in the Hotel where I lodge, who knows even my name; or what part of the world I came from. With sentiments of the highest consideration, & esteem, I have the honor to be Sir Your Most obedient & Most humble Servant,

D. Humphreys.

